


FIRST AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of November 30, 2007 is among HEARTLAND FINANCIAL USA, INC., a
corporation formed under the laws of the State of Delaware (the “Borrower”),
each of the banks party hereto (individually, a “Bank” and collectively, the
“Banks”) and THE NORTHERN TRUST COMPANY, as agent for the Banks (in such
capacity, together with its successors in such capacity, the “Agent”).
 
WHEREAS, the Borrower, the Agent and the Banks have entered into an Amended and
Restated Credit Agreement dated as of June 8, 2007 (as hereto amended, the
“Credit Agreement”); and
 
WHEREAS, the Borrower, the Agent and the Banks wish to make certain amendments
to the Credit Agreement;
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:
 
1. Definitions.  Terms defined in the Credit Agreement and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement
and terms defined in the introductory paragraphs or other provisions of this
Amendment shall have the respective meanings attributed to them therein.  In
addition, the following terms shall have the following meanings (terms defined
in the singular having a correlative meaning when used in the plural and vice
versa):
 
“Effective Date” shall mean November 30, 2007, if (i) this Amendment shall have
been executed and delivered by the Borrower, the Agent and the Banks and
(ii) the Borrower shall have performed its obligations under Section 3 hereof.
 
2. Amendment.  Section 7.4(h) of the Credit Agreement is hereby amended to state
in its entirety as follows:
 
(h)           Loan Loss Reserves Ratio.  The Borrower and each Subsidiary Bank
shall maintain at all times on a consolidated basis a ratio of loan loss
reserves to non-performing loans (not including “other real estate owned”, any
portion of non-performing loans guaranteed by a governmental entity of the
United States of America (including the United States Department of Agriculture
and the United States Small Business Administration) and other repossessed
assets) of not less than ninety percent (90%).
 
3. Conditions to Effective Date.  The occurrence of the Effective Date shall be
subject to the satisfaction of the following conditions precedent:
 
(a) The Borrower, the Agent and the Banks shall have executed and delivered this
Amendment.
 
(b) No Default shall have occurred and be continuing under the Credit Agreement,
and the representations and warranties of the Borrower in Section 6 of the
Credit Agreement and in Section 6 hereof shall be true and correct on and as of
the Effective Date and the Borrower shall have provided to the Agent a
certificate of a senior officer of the Borrower to that effect.
 
(c) The Guarantor shall acknowledge and consent to this Amendment for purposes
of its Guaranty Agreement as evidenced by its signed acknowledgment of this
Amendment on the signature page hereof.
 
(d) The Borrower shall have delivered to the Agent, on behalf of the Banks, such
other documents as the Agent may reasonably request.
 
4. Effective Date Notice.  Promptly following the occurrence of the Effective
Date, the Agent shall give notice to the parties of the occurrence of the
Effective Date, which notice shall be conclusive, and the parties may rely
thereon; provided, that such notice shall not waive or otherwise limit any right
or remedy of the Agent or the Banks arising out of any failure of any condition
precedent set forth in Section 3 to be satisfied.
 
5. Ratification.  The parties agree that the Credit Agreement, as amended
hereby, and the notes have not lapsed or terminated, are in full force and
effect, and are and from and after the Effective Date shall remain binding in
accordance with their terms.
 
6. Representations and Warranties.  The Borrower represents and warrants to the
Agent and the Banks that:
 
(a) No Breach.  The execution, delivery and performance of this Amendment will
not conflict with or result in a breach of, or cause the creation of a Lien or
require any consent under, the articles of incorporation or bylaws of the
Borrower, or any applicable law or regulation, or any order, injunction or
decree of any court or governmental authority or agency, or any agreement or
instrument to which the Borrower is a party or by which it or its property is
bound.
 
(b) Power and Action, Binding Effect.  The Borrower has been duly incorporated
and is validly existing as a corporation under the laws of the State of Delaware
and has all necessary power and authority to execute, deliver and perform its
obligations under this Amendment and the Credit Agreement, as amended by this
Amendment; the execution, delivery and performance by the Borrower of this
Amendment and the Credit Agreement, as amended by this Amendment, have been duly
authorized by all necessary action on its part; and this Amendment and the
Credit Agreement, as amended by this Amendment, have been duly and validly
executed and delivered by the Borrower and constitute legal, valid and binding
obligations, enforceable in accordance with their respective terms.
 
(c) Approvals.  No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency or any
other person are necessary for the execution, delivery or performance by the
Borrower of this Amendment or the Credit Agreement, as amended by this
Amendment, or for the validity or enforceability thereof.
 
7. Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the Borrower, the Agent and the Banks and their respective
successors and assigns, except that the Borrower may not transfer or assign any
of its rights or interest hereunder.
 
8. Governing Law.  This Amendment shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of Illinois.
 
9. Counterparts.  This Amendment may be executed in any number of counterparts
and each party hereto may execute any one or more of such counterparts, all of
which shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment by telecopy shall be as
effective as delivery of a manually executed counterpart of this amendment.
 
10. Expenses.  Whether or not the effective date shall occur, without limiting
the obligations of the Borrower under the Credit Agreement, the Borrower agrees
to pay, or to reimburse on demand, all reasonable costs and expenses incurred by
the Agent in connection with the negotiation, preparation, execution, delivery,
modification, amendment or enforcement of this Amendment, the Credit Agreement
and the other agreements, documents and instruments referred to herein,
including the reasonable fees and expenses of Mayer Brown LLP, special counsel
to the Agent, and any other counsel engaged by the Agent.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.
 
HEARTLAND FINANCIAL USA, INC.
 
/s/ John K. Schmidt
EVP, COO & CFO
 


 
THE NORTHERN TRUST COMPANY,
as Agent
 
/s/ Lisa McDermott
VP
 


 
BANKS:
 
THE NORTHERN TRUST COMPANY
    
                                /s/ Lisa McDermott
                                VP


 
HARRIS N.A. (successor by merger with Harris Trust and Savings Bank)
 
/s/ Thomas J.
Wilson                                                             
Vice President

 
WELLS FARGO BANK, N.A.,
 
/s/ Leighton Kor
Vice President


 
U.S. BANK NATIONAL ASSOCIATION
 
/s/ Noel Licht
Assistant Vice President


GUARANTOR ACKNOWLEDGMENT
 


 
The undersigned Guarantor hereby acknowledges and consents to the Borrower’s
execution of this Amendment.
 
CITIZENS FINANCE CO.
 
/s/ John K. Schmidt
EVP, COO & CFO
